NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5592-17T3

ROBERT J. TRIFFIN,

          Plaintiff-Appellant,

v.

A.W. HOLDINGS, LLC,
d/b/a BENCHMARK HUMAN
SERVICES and DOUGLAS
S. BEEBE,

          Defendants-Respondents,

and

LESHONDRA ARMSTRONG,
a/k/a LESHONDA CHAQUE
ARMSTRONG,

     Defendant.
_____________________________

                    Argued September 11, 2019 – Decided September 17, 2019

                    Before Judges Haas and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Docket No. DC-000307-
                    18.
            Robert J. Triffin, appellant, argued the cause pro se.

            Sarah Sakson Langstedt argued the cause for
            respondents (Day Pitney LLP, attorneys; Craig M.
            Gianetti and Alyssa R. Musmanno, on the brief).

PER CURIAM

      Plaintiff Robert Triffin appeals from the June 29, 2018 order dismissing

his complaint against defendants A.W. Holdings, LLC and its president,

Douglas Beebe (collectively defendants) following a bench trial. We affirm

substantially for the reasons expressed in Judge Thomas C. Miller's

comprehensive written opinion issued that same date.

      Defendants issued a check in the amount of $1018.29 to defendant

Leshonda Armstrong, who electronically deposited it with her bank, Affinity

FCU (Affinity). Armstrong also "intentionally or negligently sought to obtain

duplicate payment on the check" by submitting it to Friendly Check Cashing

Company (Friendly), which also paid her $1018.29.

      In turn, Affinity and Friendly submitted the check for payment to Wells

Fargo Bank, N.A., the bank on which it had been drawn by defendants. In the

process, the check passed through the Federal Reserve Bank of Atlanta (Federal

Reserve), which identified the "duplicate item." The Federal Reserve paid the

check as submitted by Affinity because it had been received first. The Federal


                                                                       A-5592-17T3
                                       2
Reserve then dishonored the check submitted by Friendly, marked the duplicate

item "REFER TO MAKER[,]" and returned it to Friendly unpaid.

        Triffin later purchased the dishonored check from Friendly, which

assigned its right to seek payment of the check to him. Triffin then filed a

complaint against defendants and Armstrong seeking to recover the full amount

of the check, together with certain fees he allegedly incurred in the course of

seeking payment, together with pre-judgment interest. Defendants filed an

answer to the complaint, but Armstrong did not.1

        Judge Miller conducted a one-day bench trial at which Triffin was the only

witness. Both parties submitted additional documentary evidence.

        In a thorough written decision, Judge Miller ruled that based on the

circumstances presented, Triffin was not entitled to payment on the dishonored

check from defendants. As the judge noted, N.J.S.A. 12A:3-414(c) plainly

states that "[i]f a draft is accepted by a bank, the drawer is discharged, regardless

of when or by whom acceptance was obtained." Here, defendants' check was

clearly "accepted by a bank" when Armstrong deposited it in her bank, or when

Friendly deposited it with its bank. Thus, defendants, as the "drawer" of the



1
    Armstrong also did not appear at the trial.


                                                                             A-5592-17T3
                                          3
check, had no further obligation to pay on the check a second time to Tr iffin.

Accordingly, the judge dismissed Triffin's complaint against defendants with

prejudice.2

      On appeal, Triffin asserts that the judge erred in dismissing his complaint

against defendants, and presents the following contentions:

              POINT ONE

              THE TRIAL JUDGE COMMITTED REVERSIBLE
              ERROR WHEN HE IGNORED THE DISPOSITIVE
              PROVISIONS OF N.J.S.A. 12A:3-308(b), AND
              DISMISSED TRIFFIN'S N.J.S.A. 12A:3-414 CLAIM
              AGAINST A.W. HOLDINGS.

              POINT TWO

              THE TRIAL JUDGE COMMITTED REVERSIBLE
              ERROR WHEN HE ASSUMED THE DISPOSITIVE
              FACT, THAT THE WELLS FARGO BANK
              PREVIOUSLY PAID THE A.W. HOLDINGS CHECK
              THAT TRIFFIN'S ASSIGNOR SUBMITTED FOR
              PAYMENT.

              POINT THREE

              ON ITS FACE[,] THE PURPORTED WELLS FARGO
              LETTER    THAT     TRIAL  JUDGE   MILLER
              ADMITTED INTO EVIDENCE OVER TRIFFIN'S
              OBJECTIONS WAS NOT ADMISSIBLE AS A SELF-

2
  At the same time, Judge Miller determined that Armstrong, "[a]s an endorser"
of the instrument, who "was paid twice for the face amount of the check, even
though she [was] only entitled to be paid that amount once[,]" was liable to
Triffin for the face amount of the check, plus pre-judgment interest.
                                                                         A-5592-17T3
                                       4
              AUTHENTICATING DOCUMENT UNDER N.J.R.E.
              803(C)(6) . . . TO PROVE THE TRUTH OF THE
              MATTERS ALLEGED THEREIN.

      We review the factual findings made by a trial judge to determine whether

they are "supported by adequate, substantial and credible evidence." Rova

Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974). Such

findings made by a judge in a bench trial "should not be disturbed 'unless they

are so wholly insupportable as to result in a denial of justice.'" Id. at 483-84

(quoting Greenfield v. Dusseault, 60 N.J. Super. 436, 444 (App. Div.), aff'd o.b.,

33 N.J. 78 (1960)). However, "[a] trial court's interpretation of the law and the

legal consequences that flow from established facts are not entitled to any

special deference." Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378

(1995).

      Applying these standards, we discern no basis for disturbing Judge

Miller's reasoned decision, and we are satisfied that Triffin's arguments are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                          A-5592-17T3
                                        5